PER CURIAM.
We initially accepted jurisdiction pursuant to article V, section 3(b)(3), of the Florida Constitution, to review the decision in Stahl v. Hialeah Hospital, 160 So.3d 519 (Fla. 1st DCA 2015), in which the First District Court of Appeal declared certain provisions of chapter 440, Florida Statutes, to be valid. After further consideration and hearing oral argument in this case, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, we dismiss review.
It is so ordered.
NO MOTION FOR REHEARING WILL BE ALLOWED.
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON, and PERRY, JJ., concur.